               Case 1:18-cv-05777-JPO Document 35 Filed 01/24/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHEN DISTRICT OF NEW YORK


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, P A.,
AMERICAN HOME ASSURANCE                             Case No. 1: 18-cv-05777 -JPO
COMPANY, THE INSURANCE COMPANY
OF THE STATE OF PENNSYLVANIA,

                               Petitioners,

          V.

BMC STOCK HOLDINGS, INC.,

                               Respondent.


                 JOINT STIPULATION REGARDING STAY PENDING APPEAL

          Petitioners National Union Fire Insurance Company of Pittsburg, PA, American Home

Assurance Company, and The Insurance Company ofthe State of Pennsylvania (together,

"Petitioners") and Respondent BMC Stock Holdings, Inc. ("Respondent") (Petitioners and

Respondent, collectively, the "Parties"), by and through their respective counsel of record hereby

enter into the following stipulation regarding Respondents' motion to stay pending appeal (ECF

No. 31).

          WHEREAS, Respondent filed its complaint in the United States District Court for the

Central District of California (the "California Court") on May 29, 2018, in an action captioned

BMC Stock Holdings, Inc. v. National Union Fire Insurance Company of Pittsburgh, PA, et al.,

No. 2: 18-cv-04726-JAK-RAO (C.D. Cal.) (the "California Action");

         WHEREAS, Petitioners filed in this Court a petition to compel arbitration of

Respondent's claims in the California Action on June 26, 2018 (the "New York Action");

         WHEREAS, the Court granted Petitioners' petition to compel on December 3, 2018;




docs- I 00087398.1
            Case 1:18-cv-05777-JPO Document 35 Filed 01/24/19 Page 2 of 3



         WHEREAS, Respondent filed a notice of appeal of the December 3, 2018 Order on

December 28,2019, and a motion to stay the December 3, 2018 Order pending appeal on

January 7, 2019;

         WHEREAS, the California Court entered an Order on December 19,2019, directing the

Parties to show cause in writing why the Court should not stay this matter pending arbitration;

         WHEREAS, the Parties have now agreed that, pending decision on Respondent's appeal

of the Court's December 3, 2018 Order, it is in their best interests to (i) voluntarily stay any

arbitration of their disputes, and (ii) proceed in the California Action for the limited purpose of

conducting certain discovery concerning purported additional insured documentation that the

Parties believe will greatly increase the likelihood of settlement of the dispute between them;

         WHEREAS, the Parties anticipate undertaking an early mediation pursuant to the Central

District of California's mandatory ADR program following said discovery;

         WHEREAS, the Parties agree that neither the California Action remaining open nor any

limited proceedings therein will be construed or argued by Respondent as a waiver or admission

against interest by Petitioners of their position that the Parties' dispute is subject to arbitration;

         NOW, THERFORE, THE PARTIES HEREBY STIPULATE AND AGREE that

         A. The Parties shall voluntarily stay the initiation of arbitration under the Court's

              December 3, 2018 Order pending decision on Respondent's appeal; and

         B. Subject to the California Court's approval, the Parties shall proceed in the California

              Action for the limited purposes of (i) conducting certain discovery concerning

              purported additional insured documentation that the Parties believe will greatly

              increase the likelihood of settlement of the dispute between them, and (ii) undertaking




                                                    2

docs-! 00087398.1
                      Case 1:18-cv-05777-JPO Document 35 Filed 01/24/19 Page 3 of 3



                        an early mediation pursuant to the Central District of California's mandatory ADR

                        program following said discovery; and

                   C. Respondent withdraws without prejudice its January 7, 2019 motion to stay pending

                        appeal (ECF No. 31 ).

                   IT IS SO STIPULATED.


        Dated: January 23, 2019                           ANDERSON KILL P.C.

                                                          By: Is/ Ethan W. Middlebrooks
                                                             Allen R. Wolff, Esq.
                                                             Ethan W. Middlebrooks, Esq.
                                                             1251 A venue of the Americas
                                                             New York, New York 10020
                                                             Telephone: (212) 278-1000
                                                             Facsimile: (212) 278-1733
                                                             E-mail: awolff@andersonkill.com
                                                             E-mail: emiddlebrooks@andersonkill.com

                                                             Attorneys for BMC Stock Holdings, Inc.

        Dated: January 23,2019                            ZEICHNER ELLMAN & KRAUSE LLP

                                                          By: Is/ MichaelS. Davis
                                                             MichaelS. Davis, Esq.
  The parties' proposed stipulation is approved.             1211 A venue of the Americas
  In light of the stipulation, Respondent's motion to        New York, New York 10036
stay this Court's December 3, 2018 order is denied as        Telephone: (212) 223-0400
moot.                                                        Facsimile: (212) 753-0396
  The Clerk of Court is directed to close the motion at      E-mail: mdavis@zeklaw.com
Docket Number 31.
  So ordered.                                                Attorneys for National Union Fire Insurance
  January 24, 2019
                                                             Company of Pittsburg, PA, American Home
                                                             Assurance Company, and The Insurance
                                                             Company of the State of Pennsylvania




                                                              3

        docs- I 00087398. I
